DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
The amendment filed 5/4/2021 is acknowledged. Claims 81 and 86 are amended. Claims 89-93 are newly added.
Preview 112(b) rejection is withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 81-85 and 90-91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akeson et al. (US 2006/0063171) in view of Eichen et al. (US 2003/0203394).
Regarding claim 81, Akeson et al. discloses a method for detecting a target molecule (or analyzing a target polynucleotide and characterizing polynucleotieds) comprising the steps of introducing the target polynucleotide to a nanopore analysis system including a nanopore aperture, allowing the target to move with respect to the nanopore aperture to produce a signal, monitoring the signal corresponding to the movement of the target polynucleotide with respect to the nanopore aperture such as to measure a monomer-dependent characteristic and transport properties of the target polynucleotide, wherein the monomer-dependent includes the identity of the nucleotide or the number of nucleotides in the polynucleotide and achieving the characterization (of the polynucleotide) by the number and composition of monomers that make up each individual polynucleotide in sequential order (see [0009] and [0078-0084]). Akeson et al. teaches the nanopore analysis system comprising a constriction (or nanopore 24, figs. 2A-D) on a partition (22, figs. 2A-D) and an electrode pair is in communication with the constriction (or nanopore, see electrodes directly associated with the structure 22 or near the pore aperture, and electrodes placed within placed within the cis and trans pools described in [0042], or structure 22 includes detection electrodes and detection integrated circuitry described in [0043]). Akeson et al. teaches translocating the target polynucleotide by applying a voltage gradient to the nanopore 
applying a force (or voltage gradient) to translocate a target molecule though a constriction (nanopore aperture 24) on a partition (22, see steps 76 and 78 in fig. 8),
measuring directly an electrical current (e.g. monitoring a signal of electrical signal such as current, [0042], [0058], [0076-0077]); and
characterizing the target molecule based on the measured electrical signal (e.g. achieving the characterization of the polynuclotide);
wherein the constriction is sized to permit passage of a target molecule (see figs. 2A-2D).
Akeson et al. discloses the electrical signal is obtained from the individual nucleotides interacting with the constriction (or the nanopore aperture, [0080]) and physical interaction of a molecular motor (26, figs. 2A-2D) bound to the electrodes (or structure 22 including the electrodes, see figs. 2A-B and 9-10) and the target molecule (e.g. polynucleotide, see figs. 9-10, [0016]), wherein the translocation is conducted under conditions suitable to promote binding of the target molecule to the affinity (or physical interactions) elements as the target molecule enters the constriction (see figs. 9-10, and [0078-0091], also see figs. 12 and 14) . Akeson et al. also shows the complex of molecular motor and the target molecule connecting the electrodes (22, see figs. 9-10, and also figs. 12 and 14) and using a bonding material (32, see figs. 2A-D), 
Akeson et al. does not explicitly teach the nanopore (or polynucleotide) analysis system including a first affinity element and a second affinity element each bounds to one electrode member of the electrode pair; wherein the first affinity element is capable of binding to a first site on the target molecule and a second affinity element is capable of binding to a second site on the target molecule such that the electrical current is generated by completing of an electrical circuit formed by binding of the target molecule to the first affinity element bound to one member of the electrode pair coupled with binding of the target molecule to the second affinity element to the other member of the electrode pair as claimed.
Eichen et al. teaches a polynucleotide analysis system including a first affinity element and a second affinity element (110/112 in figs. 1, or 306/308 in figs. 10) bound to both members of the electrode pair (104/106 in figs. 1, 300s in figs. 10), wherein the first affinity element (110) is capable of complementarily binding to a first site on the target molecule (114) and the second affinity element (112) is capable of complementarily binding to a second site on the target molecule ( 114, see figs. 1A-B, also see figs. 10) such that the electrical signal is generated by completing of an electrical circuit (118, see fig. 1B) formed by binding of the target molecule to the first affinity element bound to one member of the electrode pair coupled with binding of the target molecule to the second affinity element to the other member of the electrode pair (see figs. 1A-B). Eichen et al. teaches such system using the affinity elements (or recognition moieties) is highly sensitive and allowing the formation of the conductive bridge even where few, or even single complex between a recognition moiety and the target is formed between, or on the electrodes ([0047]).


Regarding claims 82, modified Akeson et al. discloses a method as in claim 81, wherein Akeson et al. discloses applying a force (or a voltage) comprises an electric field (e.g. an electrical voltage gradient must have an electrical field, also see electric field described in [0005], [0031], [0046], [0083], [0093], [0095]).

Regarding claim 83, modified Akeson et al. discloses a method as in claim 81 above, wherein Akeson et al. discloses the electrodes (or structure 22 including electrodes) spacing apart by the nanopore aperture (or hole), and the nanopore has a diameter of 3 to 20 nanometer or 1.6 to 4 nanometer ([0043]). In other words, Akeson et al. teaches the electrodes in the electrode pair are spaced 2-4 nm apart.



Regarding claim 85, modified Akeson et al. discloses a method as in claim 81 above, wherein Akeson et al. shows the physical interactions of the target molecule are at the back bone and the specific base of the nucleic acid (see figs. 12 and 14). 
Modified Akeson et al. does not explicitly shows the first affinity element is capable of binding to phosphate groups in the nucleic acid backbone of the nucleic acid and/or the second affinity element is capable of binding to specific bases in the nucleic acid and/or the first and second affinity elements are bound to one or both members of the electrode pair via a linker, such as a flexible linker.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Akeson et al. by having the first affinity element binding the phosphate group and the second affinity element binding to a base, because Akeson et al. shows the physical interactions at the backbone and at the base as the target molecule enters the constriction (or a nanopore) and the phosphate group in the backbone of the nucleic acid is the only functional group capable of binding (or bonding) at one side of the constriction (or nanopore) and the bases are functional group capable of binding (or bonding) at the other side of the constriction (or the nanopore).

Regarding claims 90-91, modified Akeson et al. discloses a method as in claim 81 above, wherein Akeson et al. discloses detecting time-dependent transport properties such as amplitude .

Claims 86-87 and 89 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Akeson et al. (US 2006/0063171) as applied to claim 85 above, and further in view of A Science Odyssey (DNA Workshop: Replication).
Regarding claim 86, modified Akeson et al. discloses a method of claim 85, wherein Eichen et al. discloses the first affinity element is oligonucleotides complementary to the target molecule (see figs. 1A-B) and Akeson et al. teaches the target molecule entering the constriction (or nanopore) is ssDNA (see figs. 9-10, 12 and 14).
Modified Akeson et al. does not teach the first affinity element comprises a guanidinium moiety such as guanidinothyldisulfide.
A Science Odyssey shows complementary to cytosine (C) is guanine (see the shapes of cytosine and guanine G), guanine comprises a guanidinium moiety.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Akeson et al. by using guanine comprising a guanidinium moiety as the first affinity, because Eichen et al. discloses the first affinity element is complementary to the target molecule of polynucleotide and A Science Odyssey shows guanidine is complementary to cytosine, a base of ssDNA. 


Modified Akeson et al. does not explicitly disclose the affinity comprising guanidinium moiety is coupled via an amide linkage.
However, Eichen et al. shows an affinity of oligonucleotides comprising guanidinium moiety (G) is coupled via an amide linkage (-NH2, see fig. 23) to a substrate 712 (see fig. 23).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Akeson et al. by using an amide linkage to couple the guanidinium moiety to the electrode, because Eichen et al. explicitly suggests using linker and amide linkage. 

Regarding claim 89, modified Akeson et al. discloses a method of claim 85, wherein Eichen et al. discloses the first affinity element is oligonucleotides complementary to the target molecule (see figs. 1A-B) and Akeson et al. teaches the target molecule entering the constriction (or nanopore) is ssDNA (see figs. 9-10, 12 and 14).
Modified Akeson et al. does not teach the first affinity element comprises a guanidinium moiety such as guanidinothyldisulfide.
A Science Odyssey shows complementary to cytosine (C) is guanine (see the shapes of cytosine and guanine G), guanine comprises a guanidinium moiety.
.

Claim 88 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Akeson et al. (US 2006/0063171) as applied to claim 85 above, and further in view of Kayyem et al. (US Patent 6,096,273).
Regarding claim 88, modified Akeson et al. discloses a method of claim 85 above, wherein Eichen et al. teaches using linker to bind an affinity element (or recognition moiety) to the corresponding electrode (0024). 
Modified Akeson et al. does not teach using a flexible linker comprises an alkane chain of two or more methylene groups.
Kayyem et al. teaches using the conductive oligomer comprising an alkane chain of two or more methylene group (C-G-C)n with n from 2 to 50 and G is an alkane bond (see col. 2) to provide electron transfer moiety to improve the compositions of nucleic acids. 
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Akeson et al. by using a flexible linker comprising two or more methylene group ( C-G-C)n with n from 2 to 50 and G is an alkane bond (see col. 2) to provide .
Claim 92 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Akeson et al. (US 2006/0063171) as applied to claim 81 above, and further in view of Bayley et al. (US 2004/0191845).
Regarding claim 92, modified Akeson et al. discloses a method as in claim 81 above, wherein Akeson et al. discloses analyzing a target polynucleotide and characterizing polynucleotides (see claim 1 above).
Modified Akeson et al. does not teach further comparing the at least one parameter with predetermined threshold to determine whether the particular portion has been recognized.
Bayley et al. discloses a method of detecting, identifying and quantifying analytes including comparing the detected current to a control current measurement to indicate the presence of the analyte ([0011]), or identifying the presence of the analyte.
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Akeson et al. by comparing the at least one parameter, e.g. current, duration and amplitude, to a control measurement to identify the presence of the polynucleotides (or a particular portion of the target molecule) as taught by Bayley et al., because the method of Akeson et al. is for analyzing a target polynucleotide and characterizing polynucleotides and such comparing step would allow the indication (or identifying) of the portion of the target molecule.

Claim 93 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Akeson et al. (US 2006/0063171) as applied to claim 92 above, and further in view of Gilmanshin et al. (US Patent 6,263,286).
Regarding claim 93, modified Akeson et al. discloses a method as in claim 93 above.
Modified Akeson et al. does not disclose detecting electrical current from a same portion of a predetermined number of copies of the target molecule to thereby improve recognition accuracy of the portion.
Gilmanshin et al. discloses detecting copies of sequences in a sample in order to elucidate complex genetic function and diagnose diseases and genetic dysfunctions more rapidly and accurately (col. 5, lines 41-46; col. 18, line 64 through col. 19, line 63).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Akeson et al. by detecting electrical current from a same portion of a predetermined number of copies of the target molecule (or sequences in the sample) in order to elucidate complex genetic function and diagnose diseases and genetic dysfunctions more rapidly and accurately as taught by Gilmanshin et al.

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 
Applicant argues that Akeson is completely silent as to the claimed affinity elements. The examiner replies that Akeson teaches using binding material. Akeson is not completely silent about the affinity elements. Even though Akeson uses different terminology from Applicant, it does not mean the reference is completely silent about the subject matter.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726